DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    ELAD MORTGAGE GROUP LLC,
                            Appellant,

                                     v.

   WELLS FARGO BANK, N.A., AS TRUSTEE ON BEHALF OF THE
    HOLDERS OF THE HARBORVIEW MORTGAGE LOAN TRUST
       MORTGAGE LOAN PASS-THROUGH CERTIFICATES,
                     SERIES 2006-12,
                         Appellee.

                               No. 4D22-743

                          [December 22, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No. 50-2019-CA-
007357-XXXX-MB.

  Anya Freeman of the Freeman Law Group, North Miami Beach, for
appellant.

  Jan Timothy Williams of Lapin & Leichtling, LLP, Jacksonville, and
Adam B. Leichtling of Lapin & Leichtling, LLP, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.